       Case 2:17-cr-00289-ES Document 131 Filed 03/12/20 Page 1 of 1 PageID: 116

    FIL ED                 DJ                               16CR756
      2/2020
      3/1
             . BRUTO    N
   THOMA.SDG
           IS T R IC T COURT
CLERK, U.S




                                                             JUDGE THARP JR.
                                                        MAGISTRATE JUDGE FINNEGAN




      3/12/2020



                        A TRUE COPY-ATTEST
                     THOMAS G. BRUTON,
                                    -       CLERK
                     By: s/ PATRYCJA JANECZEK
                            DEPUTY CLERK
                  U.S. DISTRICT COURT, NORTHERN
                         DISTRICT OF- ILLINOIS
                             March 13, 2020
